Bussell, C. J.
To a petition setting up that executors were mismanaging and wasting the estate of P. S. Spooner, deceased, to which the heirs and legatees were made parties, and in which it was prayed that the estate be administered in equity and that a receiver be appointed, Ella Armanda Spooner and Perry Alvesta *749Spooner filed demurrers setting up that the petitioner had.an ample remedy at law, and that a court of equity should not intervene and assume jurisdiction of the administration of the estate in defiance of the exclusive and original jurisdiction vested in the court of ordinary, as there are no facts justifying a court of equity to intervene. There were numerous other grounds of demurrer not necessary to be stated. These demurrers were embodied in one writing and signed by counsel representing both parties, though it is stated in the demurrer that it is presented “severally.” The demurring defendants filed separate bills of exceptions; but this court dealt with the entire subject-matter in the previous case of Spooner v. Bank of Donalsonville, referred to in the headnote. The judgment in this case is necessarily controlled by the ruling upon the identical points.

Judgment affirmed.


All the Justices concur.